             Case 2:21-cv-00819-JFC Document 1 Filed 06/23/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GEORGE HRONAKES,                                        )                       2:21-cv-819
                                                        )     Civil Action No. _________________
                 Plaintiff,                             )
                                                        )
        v.                                              )
                                                        )
BRINKER PENN TRUST &                                    )     ELECTRONICALLY FILED
BRINKER INTERNATIONAL,                                  )
d/b/a CHILI’S GRILL & BAR,                              )
                                                        )
                 Defendants.                            )

                                        NOTICE OF REMOVAL

To:     The Honorable Judges of the United States District Court
        for the Western District of Pennsylvania

        Defendants Brinker Penn Trust and Brinker International d/b/a Chili’s Grill & Bar,1 in

accordance with the applicable Federal Rules of Civil Procedure and Title 28 of the United

States Code §§ 1331, 1441, and 1446, file this Notice of Removal and remove the action entitled

“George Hronakes v. Brinker Penn Trust & Brinker International d/b/a Chili’s Grill & Bar” that

was originally filed in the Court of Common Pleas of Allegheny County, Commonwealth of

Pennsylvania, to the United States District Court for the Western District of Pennsylvania.

Removal of this action is based upon the following:

                                              BACKGROUND

        1.       Plaintiff George Hronakes instituted this action in the Court of Common Pleas of

Allegheny County, Commonwealth of Pennsylvania by filing a Complaint on May 12, 2021. A

copy of the Complaint filed by Plaintiff in the state-court action is attached as Exhibit A.

        2.       Plaintiff served Defendants with the Complaint on May 25, 2021.

1
  Plaintiff incorrectly names Defendants as his employer in this action. Plaintiff’s employer was Brinker
International Payroll Company, L.P. Brinker Penn Trust and Brinker International, d/b/a Chili’s Grill and Bar make
this appearance for the limited purposes of removal.
             Case 2:21-cv-00819-JFC Document 1 Filed 06/23/21 Page 2 of 5




        3.       Defendants have not, to date, filed an answer or other pleading in the Court of

Common Pleas of Allegheny County.

                                                   VENUE

        4.       The Court of Common Pleas of Allegheny County, where Plaintiff’s Complaint

was filed, is within this Court’s District. This action is therefore properly removable to this Court

under 28 U.S.C. § 1446(a).

                                 REMOVAL IS PROPER
                      BASED ON FEDERAL-QUESTION JURISDICTION2

        5.       This action is within the original jurisdiction of this Court under 28 U.S.C. § 1331

because Plaintiff’s civil action arises under federal law. See Merrell Dow Pharmaceuticals, Inc.

v. Thompson, 478 U.S. 804, 808, 106 S.Ct. 3229, 3232 (1986) (A “suit arises under the law that

creates the cause of action.”) (internal citations omitted).

        6.       Plaintiff alleges that Defendants discriminated against him because of his age and

created a hostile work environment in violation of the Age Discrimination in Employment Act,

29 U.S.C. § 621 et seq. (“ADEA”); Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

et seq. (“Title VII”); and the Pennsylvania Human Relations Act, 43 P.S. § 951 et seq.

(“PHRA”). See Ex. A.

        7.       As pleaded, all of Plaintiff’s claims derive from a “common nucleus of operative

fact.” City of Chicago v. Int'l College of Surgeons, 522 U.S. 156, 164-65 (1997).

        8.       Plaintiff’s ADEA, Title VII, and PHRA claims depend on the same alleged

discrimination.



2
  The proper employer in this action, Brinker International Payroll Company, L.P., is a Limited Partnership formed
under the laws of Delaware and domiciled in Texas. Because Plaintiff is a citizen of Pennsylvania and the amount
in controversy exceeds $75,000.00, once the proper parties are named in this lawsuit, the District Court will also
have diversity jurisdiction over this action under 28 U.S.C. § 1332(a).

                                                        2
             Case 2:21-cv-00819-JFC Document 1 Filed 06/23/21 Page 3 of 5




       9.       For these reasons, Plaintiff’s federal and state law claims form part of the same

case or controversy so that this Court may exercise supplemental jurisdiction over Plaintiff’s

claims under Pennsylvania law. 28 U.S.C. § 1367(a); 28 U.S.C. § 1441(c).

                 COMPLIANCE WITH PROCEDURAL REQUIREMENTS

       10.      Based on the date of Plaintiff’s service of the Complaint, this Notice of Removal

is timely filed under 28 U.S.C. § 1446(b), in that Defendants have removed within 30 days of

receipt of a properly served Complaint from which Defendants could ascertain that this action is

removable.

       11.      Copies of all process, pleadings, orders, and other papers or exhibits of every kind

currently on file in the Court of Common Pleas of Allegheny County, Commonwealth of

Pennsylvania, are attached to this Notice of Removal as Exhibit B, in accordance with 28 U.S.C.

§ 1446(a).

       12.      Upon filing this Notice of Removal, Defendants will provide a written notification

to Plaintiff and will file a Notice of Filing of Notice of Removal with the clerk of the Court of

Common Pleas of Allegheny County, Commonwealth of Pennsylvania. A copy of the Notice of

Filing of Notice of Removal is attached as Exhibit C (without exhibits).

       13.      Defendants file this Notice without waiving any defenses to the claims asserted by

Plaintiff, without conceding that Plaintiff has stated claims upon which relief can be granted, and

without conceding that Plaintiff is entitled to any damages against Defendants in any amount.

       WHEREFORE, Defendants request that the United States District Court for the Western

District of Pennsylvania accept the removal of this action from the Court of Common Pleas of

Allegheny County, Commonwealth of Pennsylvania and direct that the Court of Common Pleas

have no further jurisdiction over this matter.



                                                 3
         Case 2:21-cv-00819-JFC Document 1 Filed 06/23/21 Page 4 of 5




Dated: June 23, 2021                      Respectfully submitted,

                                          JACKSON LEWIS P.C.


                                          /s/ Marla N. Presley
                                          Marla N. Presley
                                          PA ID No. 91020
                                          marla.presley@jacksonlewis.com
                                          Emily E. Town
                                          PA ID No. 309881
                                          emily.town@jacksonlewis.com
                                          Liberty Center, Suite 1000
                                          1001 Liberty Avenue
                                          Pittsburgh, PA 15222
                                          (412) 232-0404
                                          (412) 232-3441 facsimile

                                          Counsel for Defendants




                                      4
              Case 2:21-cv-00819-JFC Document 1 Filed 06/23/21 Page 5 of 5




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GEORGE HRONAKES,                                 )
                                                 )     Civil Action No. _________________
                  Plaintiff,                     )
                                                 )
         v.                                      )
                                                 )
BRINKER PENN TRUST &                             )     ELECTRONICALLY FILED
BRINKER INTERNATIONAL,                           )
d/b/a CHILI’S GRILL & BAR,                       )
                                                 )
                  Defendants.                    )

                                  CERTIFICATE OF SERVICE

         I hereby certify that on June 23, 2021, I electronically filed the foregoing Notice of

Removal with the Clerk of the Court using the CM/ECF system, and have provided a courtesy

copy to Plaintiff’s counsel of record at the following address, via email:

                                     Howard F. Murphy, Esq.
                                      Erin L. Santorella, Esq.
                               LAW OFFICE OF HOWARD F. MURPHY
                                        331 Regis Avenue
                                       Pittsburgh, PA 15236
                                    hfm@howardfmurphy.com




                                              /s/ Marla N. Presley
                                              Marla N. Presley




4848-4280-3440, v. 1
